 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
 5                                  EASTERN DISTRICT OF CALIFORNIA
 6
      LOGAN MIGUEL HERNANDEZ,                             Case No. 1:19-cv-01531-SKO
 7
                            Plaintiff,                    ORDER GRANTING PLAINTIFF’S
 8                                                        APPLICATION TO PROCEED IN
                 v.                                       FORMA PAUPERIS
 9
                                                          (Doc. 2)
10    ANDREW SAUL,
11    Commissioner of Social Security,

12                   Defendant.
      _____________________________________/
13

14                                                  ORDER

15          Plaintiff Logan Miguel Hernandez filed a complaint on October 28, 2019, along with an

16 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Docs. 1, 2.) Plaintiff’s

17 application demonstrates entitlement to proceed without prepayment of fees.

18          Accordingly, IT IS HEREBY ORDERED that:

19          1.        Plaintiff’s application to proceed in forma pauperis is GRANTED;

20          2.        The Clerk of Court is DIRECTED to issue a summons; and

21          3.        The United States Marshal is DIRECTED to serve a copy of the complaint,

22                    summons, and this order upon the defendant as directed by the plaintiff.

23
     IT IS SO ORDERED.
24

25 Dated:        October 29, 2019                                 /s/   Sheila K. Oberto         .
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
